DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 1, 2021 was filed after the mailing date of the Non-Final rejection on September 23, 2020 and before prosecution has closed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
As a result of the Amendment filed on March 1, claims 1, 7-16, 35-39, 42, 44 and 46 remain pending for reconsideration. Claims 41, 43 and 45 are canceled. Claims 1, 35, 37, 42, 44 and 46 are amended. Claims 2-6, 17-34 and 40 were previously withdrawn from consideration. 

Allowable Subject Matter
Claims 1-40, 42, 44 and 46 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record does not disclose an optical device comprising the combination of:

wherein the camera assembly is configured to capture an image using the light totally internally reflected within the substrate and deflected by the second coupling optical element; and
wherein the optical device is configured to display images at different depth planes by outputting light with different amounts of wavefront divergence corresponding to the different depth planes.

As argued by Applicant, neither the cited references Brown (US 2014/0140654 A1) nor Spitzer (US 2016/0018629 A1) teach or suggest a system capable of displaying image content that appears to come from different depth planes. To the contrary, Brown and Spitzer disclose systems for projecting textual or graphical information and does not substantiate the need or motivation for displaying images at different depth planes. (Remarks at pg. 9). 
In contrast, the present claims recite systems and devices "configured to display images at different depth planes." In the context of devices configured for long-term wear, displaying of images at different depth planes can provides a different solution by providing a better match between accommodation and vergence, resulting in more realistic simulations and greater eye comfort and increased long-term wearability. (Remarks at pg. 10). 
The remaining prior art is cited on the PTO-892 for its general relevancy to the art but do not cure the deficiencies noted above. 
As such, claim 1 is free of an unobvious over the prior art and is allowed. Claims 35 and 37 are independent claims for an imaging system and a method of imaging an object, respectively, that recite 

Claims 2-6, 17-34 and 40 were withdrawn from consideration from a previous restriction/election requirement and are now eligible for rejoinder and are allowed as a result of their dependency to an allowed base claim. Please see the section below for details.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Election/Restrictions
Claims 1 and 37 are allowable. The restriction requirement , as set forth in the Office action mailed on August 29, 2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 2-6, 17-34 and 40 is withdrawn.  Claims 2-6 and 17-34, directed to independent claim 1, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. Similarly, claim 40 is dependent off of claim 37 and are also rejoined. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KWIN XIE/Primary Examiner, Art Unit 2626